Citation Nr: 1454449	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-27 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to June 1970.  His awards include the Combat Infantryman Badge and the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims files. 

The Veteran's PTSD claim was remanded by the Board in May 2011 and December 2012. 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

As noted by the Board in the December 2012 remand, the issue of entitlement to service connection for a right shoulder scar has been raised by the record.  Additionally, on a November 2014 Informal Hearing Presentation, the Veteran's representative raised the issue of whether there was clear and unmistakable error in a March 23, 1971 rating decision.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence of record indicates that the Veteran's PTSD symptoms have not included the equivalent of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluation assigned following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statements of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

The record reflects that the Veteran's VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing before a Veterans Law Judge.  The Veteran submitted a February 2007 private psychological evaluation in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  The Board notes that in compliance with the May 2011 and December 2012 Board remand decisions the Veteran was provided a VA psychiatric examination and copies of his updated VA treatment records were obtained.  

With respect to the March 2011 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2011 hearing, the Veterans Law Judge discussed the PTSD issue on appeal.  Information was obtained from the Veteran regarding the extent and frequency of his PTSD symptoms.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  Following the hearing, the case was remanded to obtain the additional VA medical records, and the Veteran was provided a new VA medical examination.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the August 2007 rating decision on appeal, the RO granted service connection and assigned an initial 30 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective June 29, 2006.  In May 2012, the RO increased the Veteran's rating for PTSD to 70 percent, again effective from June 29, 2006. 

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities pertinent to this claim: 

100% Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

70% Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The Veteran testified at his hearing that he has had suicidal thoughts but no plans.  He reported that he had no close friends and that he was depressed.  The Veteran stated that he had his own business working on race car engines.  After a review of the evidence, including the Veteran's testimony, the Board concludes that the criteria for an initial rating in excess of 70 percent have not been met.

The February 2007 private clinical assessment noted that the Veteran admitted to bouts of depression with agitation, sleep disturbance with nightmares, high anxiety and excessive worry, panic attacks with homicidal thoughts, delusional thinking, and olfactory and audio hallucinations.  The examiner noted that the Veteran had difficulty with work and that the Veteran appeared to be estranged from peers, family and other workers.  The diagnosis was severe, chronic PTSD, with depressive and acute anxiety features.  The counselor assigned the Veteran a GAF of 40 due to declining health, ideation, depression, and degree of social/emotional isolation.  

On VA examination in August 2007 the Veteran was clean and appropriately groomed.  He was polite and cooperative.  The Veteran reported feelings of fearfulness and sadness and he reported experiencing nightmares several times per month.  The Veteran's speech was unremarkable.  It was noted that the Veteran was able to manage his work demands adequately.  He had no hallucinations or delusions.  He denied suicidal ideation, intent or plan.  The diagnoses were PTSD and alcohol dependence in remission.  The examiner assigned the Veteran a GAF of 55.

The Veteran was provided another VA examination in May 2010.  The Veteran reported that he had been having difficulty focusing and motivating himself to work.  The Veteran was clean and well-groomed.  He was fully polite and cooperative during the interview.  He reported waking at night feeling tense and anxious.  His mood was anxious.  He denied suicidal ideation.  The diagnoses included PTSD and the examiner assigned a GAF of 52.

The Veteran was afforded an additional VA psychiatric examination in September 2011.  He reported trouble sleeping, hypervigilance, and irritability.  He stated that he distanced himself from people.  The Veteran's thought processes appeared to be organized, linear and goal-directed.  His immediate recall and long term memories were intact.  However, his short-term memory appeared to be somewhat impaired.  The Veteran denied any homicidal thoughts.  He alluded to occasional passive suicidal thoughts, but there was no evidence of plan or intent.  Testing revealed mild to moderate range of depression.  The diagnoses included PTSD and the Veteran was assigned a GAF of 60.  The examiner was of the opinion that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

VA outpatient records located in the Veteran's Virtual VA folder indicate that in February 2011 the Veteran had a GAF of 65, and in March 2013 he had a GAF of 75.  These records indicate that the Veteran worked part time as a machinist.

None of the medical evidence, including the VA examination reports and the numerous VA outpatient treatment records, indicates that the Veteran has experienced symptoms on par with those contemplated by the total rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Although the February 2007 private examiner indicated a GAF of 40, which is indicative of some impairment in reality testing or communication, and an inability to work, such symptoms are not shown by the record.  Furthermore, the February 2007 private examiner indicated that the GAF of 40 was a result of other factors in addition to PTSD, not just PTSD.  As shown above, the Veteran has been working, if not always full time.  Additionally all the VA examiners have indicated that the Veteran's GAF is 52 or above, which is indicative of only moderate, or even mild, symptomatology.  Consequently, the criteria for a 100 percent rating for PTSD have not been met.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2014).  In this case, the Schedule is not inadequate; the criteria reasonably describe the Veteran's actual symptoms, which include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Schedule provides for a higher rating for the service-connected PTSD.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as discussed above, the schedular criteria for a higher rating have not been shown.

In the case at hand, it is clear that the symptomatology attributable to the Veteran's service-connected PTSD has not met the criteria for a rating in excess of 70 percent at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating in excess 70 for PTSD is denied.


REMAND

The Veteran's service-connected disabilities currently result in a combined compensation rating of 80 percent.  As the Veteran is challenging the rating assigned for his PTSD and the record raises the possibility that he is unemployable because of such service-connected disorder (See February 2007 private psychiatric examination report and his seeking a 100 percent rating for PTSD), the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  Therefore, the issue of entitlement to TDIU has been raised by the record and, as such, has been included on the title page of this decision.

The Veteran has not been provided the required VCAA notice regarding his TDIU claim.  Accordingly, the Veteran's TDIU claim must be remanded in order for the Veteran to be provided the proper notice.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  After completing the above, and any other development as may be indicated, the Veteran's claim for TDIU should be adjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


